 

Exhibit 10.1

 

Wachovia Bank, N.A.

Real Estate Financial Services Group

WS 5200

One Boston Place

201 Washington Street, 27th Floor

Boston, MA 02108

 

Tel 617-603-4226

Fax 617-603-4228

 

[g274201kc01i001.jpg]

 

[g274201kc01i002.jpg]

 

 

October 19, 2007

 

 

Boston Capital Real Estate Investment Trust, Inc.

c/o Boston Capital

One Boston Place

Boston, Massachusetts  02108

 

Re:  Credit Agreement, dated as of December 6, 2006, among Boston Capital Real
Estate Investment Trust, Inc., as the Borrower (the “Borrower”), Wachovia Bank,
National Association, as Administrative Agent and L/C Issuer, Wachovia Capital
Markets, LLC, as Sole Lead Arranger and Sole Book Manager and the other Lenders
party thereto, as amended by First Amendment (“First Amendment”) dated August
10, 2007 (as so amended, the “Credit Agreement”)

 

Reference is made to the Credit Agreement described above.  All capitalized
terms used herein and not defined shall have the respective meanings provided
such terms in the Credit Agreement.  This letter agreement (the “Agreement”)
confirms the agreement of the Lenders and the Borrowers to amend and waive the
Credit Agreement in accordance with Section 10.01 of the Credit Agreement as
follows:

 

1.             Provided that the Initial Maturity Date has been extended to the
Extended Maturity Date pursuant to Section 2.14 of the Agreement, the
Administrative Agent and the Lenders shall grant a request by Borrower to extend
the Maturity Date from the Extended Maturity Date to January 1, 2009 (the
“Second Extended Maturity Date”) upon and subject to satisfaction of the terms
and conditions set forth in Section 2.14 of the Agreement (as amended by the
First Amendment); provided, however, that all references to the Initial Maturity
Date in Section 2.14 shall instead mean July 1, 2008.  Upon Lender’s grant of a
request for the Second Extension in accordance with this Section 1, the Extended
Maturity Date for all purposes under the Loan Documents shall instead mean the
Second Extended Maturity Date.  All terms and conditions of the Loan Documents
shall apply to the extended term.  This Section 1 shall supercede any provisions
in Section 2.13 or 10.01 of the Agreement to the contrary.

 

1

--------------------------------------------------------------------------------


 

2.             Borrower hereby expressly acknowledges and agrees that, pursuant
to Section 7.04, the merger of the Borrower with or into any other entity prior
to the repayment in full of the Loan shall constitute a violation of Section
7.04 of the Loan Agreement.

 

3.             This Agreement is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement.

 

4.             From and after the date hereof, all references in the Credit
Agreement to the Credit Agreement shall be deemed to be references to the Credit
Agreement as modified hereby.

 

5.             This Agreement may be executed in counterparts, including
counterparts transmitted by facsimile.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Lenders hereby execute this Agreement as of the date set
forth above.

 

 

 

BORROWER:

 

 

 

BOSTON CAPITAL REAL ESTATE

 

INVESTMENT TRUST, INC., a Maryland
corporation

 

 

 

 

 

By:

/s/ Marc N. Teal

 

 

Name:

Marc N. Teal

 

Title:

Senior Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a lender and L/C Issuer

 

 

 

 

 

By:

/s/ Peter D. Leahy

 

 

Name:

Peter D. Leahy

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

AGREED AND ACKNOWLEDGED

 

 

As of the date set forth above.

 

 

 

 

 

Wachovia Bank, National Association,

 

 

As Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Peter D. Leahy

 

 

 

 

Name:

Peter D. Leahy

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------

 